Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and submission, an Information Disclosure Statement (IDS), filed 06/29/2022. 
The most recent set of claims was filed on 03/30/2022, and the previous Notice of Allowance mailed 04/15/2022 cancelled claims 6-9 by examiner’s amendment (note, claims 6-9 were directed to an invention non-elected without traverse and did not require the limitations of an allowable claim; see page 2 of the Notice of Allowance mailed 04/15/2022).  As such, merely claim 1 is currently pending.
The IDS statement filed 06/29/2022 has been considered.  An initialed copy accompanies this action.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:  
The references cited in the present IDS are considered to be cumulative to or less material than the cited prior art references of record, and the instant claims remain allowable for the reasons of record previously set forth in the Notice of Allowance mailed 04/15/2022.  For clarity, the Examiner’s Amendment and Reasons for Allowance set forth in the Notice of Allowance mailed 04/15/2022 are copied below in their entirety. 
For purposes of claim interpretation, the combined limitation(s) of the Chemical Formula 2 as “Lia’-M”c-Od, and where the lithium compound represented by the Chemical Formula 2 is one selected from the group consisting of LiTi7O4 and LiTi2O4” are clear and definite.  The combination of limitations clearly define the a’, M”, c, and d variables of the recited Chemical Formula 2 as a’ is 1, M” is Ti, c is 2 or 7, and d is 4. 
The closest prior art of record, Park et al. (US 2007/0292761), Park et al. (US 2014/0131617), Sun (US 2016/0006025), Kodama (US 2014/0159765), and Lee et al. (WO 2017/095134 A1, utilizing US 2018/0287135 as an English language equivalent), alone or in combination fail to teach or suggest the claimed nickel-containing lithium metal complex oxide (Chemical Formula 1) comprising a ratio of Ni3+/Ni2+ is at least 1.5 on a surface of the lithium metal complex oxide and a lithium compound of LiTi7O4 or LiTi2O4 is disposed on the surface of the nickel-containing lithium metal complex oxide.  
Park et al. (US 2007/0292761) teaches lithium mixed transition metal oxides useful as a cathode active material having the composition of LixMyO2 where M=Ni1-a-b(Ni1/2Mn1/2)aCob (abstract, para. 0014 and 0032-0037), where the mole fractions of Ni2+ and Ni3+ ions are such that the oxide contains an excess of nickel and the mole fraction of Ni2+ ions relative to the total content of Ni is 0.05 to 0.4 (para. 0054-0055 and claim 4).  Park et al. fails to teach or suggest LiTi7O4 or LiTi2O4 on the surface of the above lithium mixed transition metal oxide let alone any additional lithium compound on the surface of the above lithium mixed transition metal oxide. 
Park et al. (US 2014/0131617) teaches single phase lithium deficient multicomponent transition metal oxides having layered crystal structures useful as a cathode active material (abstract and para. 0067).  Park et al. directly teaches the oxidation states of each of the transition metals in the lithium transition metal oxides, e.g., Li0.85Ni0.353+Ni0.152+Mn0.34+Al-0.23+O2 among many other exemplary compounds (para. 0064); note, the exemplary compound has a Ni3+/Ni2+ ratio of 2.33.  Park et al. fails to teach or suggest LiTi7O4 or LiTi2O4 on the surface of the above lithium mixed transition metal oxide let alone any additional lithium compound on the surface of the above lithium mixed transition metal oxide.
Sun teaches cathode active material for a lithium secondary battery comprising a nickel-containing lithium transition metal oxide where the nickel consists of Ni2+ and Ni3+ and a core portion having a composition of a Chemical Formula 1 of Lia1M1x1M2y1M3z1M4wO2+d and a surface portion having a composition of a Chemical Formula 2 of Lia2M1x2M2y2M3z2M4wO2+d where a concentration of M1, M2, and/or M3 has a continuously-varying concentration gradient from the core portion to the surface portion (abstract, para. 0015-0020, and Tables 1 and 2).  In view of the disclosed chemical formulae, Sun’s surface portion has the same crystal structure as the core portion, which is excluded from the scope of the present claims, and Sun further fails to teach or suggest LiTi7O4 or LiTi2O4 on the surface of the above lithium transition metal oxide as claimed. 
Kodama and Lee et al. are cited to show the state-of-the-art regarding lithium oxides for coating cathode active materials.  Kodama teaches a lithium nickel-cobalt-manganate compound of the formula LiNiaCobMncO2 (abstract) where the cathode active material is preferably coated with an ion conductive oxide of the formula LixAOy where A represents B, C, Al, Si, P, S, Ti, Zr, Nb, Mo, Ta, or W, and x and y represent positive numbers (para. 0045).  Although titanium is a suitable transition metal in the ion conductive oxide and para. 0045 teaches Li2TiO3 as an exemplary compound, the formula via its variables effectively exclude the claimed LiTi7O4 or LiTi2O4 compounds nor would a person of ordinary skill in the art have any reason or motivation to arrive at the claimed LiTi7O4 or LiTi2O4 compounds from the ion conductive oxide formula of the reference.  Lee et al. teaches a positive electrode active material for a secondary battery comprising a core of a lithium composite metal oxide of formula LiaNi1-x-yCoxM1yM3zM2wO2 and a surface treatment layer including a lithium oxide with at least one metal selected from B, W, Hf, Nb, Ta, Mo, Si, Sn, and Zr, e.g., LiBO2, Li2B4O7, Li2WO4, Li4WO5, or Li6WO6 (abstract, para. 0003 and 0026-0038).  Lee et al. fails to teach or suggest LiTi7O4 or LiTi2O4 as suitable lithium oxides for the surface treatment layer let alone titanium as a suitable transition metal in the lithium oxide at all. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
July 5, 2022